Citation Nr: 1206038	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-06 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for prostate cancer claimed as the result of ionizing radiation exposure.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from April 1946 to July 1953.  The Veteran participated in Operation SANDSTONE.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Oakland, California, Regional Office (RO) which denied service connection for prostate cancer claimed as the result of ionizing radiation exposure.  In January 2012, the Veteran submitted a Motion to Advance on the Docket.  In February 2012, the Board granted the Veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

The Veteran asserts that service connection for prostate cancer is warranted secondary to his ionizing radiation exposure during Operation SANDSTONE.  In the alternative, the accredited representative advances that the Veteran's prostate cancer was precipitated by his service-connected colon cancer.  The accredited representative states that the Veteran has not been afforded an evaluation to determine the etiological relationship between his prostate and colon cancers.  

Initially, the Board observes that a March 1985 Social Security Administration (SSA) Administrative Law Judge decision awarded disability benefits to the Veteran.  The evidence considered by the SSA in granting the Veteran's claim is not of record.  The United States Court of Appeals for Veterans Claims (Court) has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  
The Veteran has not been afforded a VA examination for compensation purposes which addresses the relationship, if any, between the Veteran's prostate cancer and his service-connected colon cancer.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it provide copies of all documentation developed in association with the Veteran's award of disability benefits for incorporation into the record.  

2.  Then schedule the Veteran for a VA examination for compensation purposes to determine the nature and etiology of the Veteran's prostate cancer.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's prostate cancer had its onset during active service; is etiologically related to the Veteran's inservice ionizing radiation exposure; or otherwise originated during active service.  If the response is in the negative, the examiner should opine as to whether the Veteran's prostate cancer is due to or the result of his service-connected colon cancer and/or increased in severity beyond its natural progression due to his service-connected disability.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

